Citation Nr: 1756717	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-49 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for skin disorders (previously claimed as multiple basal cell carcinomas, squamous cell carcinoma, skin rashes, skin irritation, pigmentation abnormalities of the skin, chronic skin ulceration, and scar formation), to include as secondary to exposure to herbicides.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2012, the Veteran testified at a video conference hearing before the undersigned.

In May 2014 and October 2016, the Board remanded the case for additional evidentiary development and it has been returned to the Board for appellate review.


FINDING OF FACT

Current skin disorders, diagnosed as dermatitis contact, squamous cell carcinoma, basal cell carcinoma, melanoma, and scars, are causally related to the Veteran's military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for skin disorders (previously claimed as multiple basal cell carcinomas, squamous cell carcinoma, skin rashes, skin irritation, pigmentation abnormalities of the skin, chronic skin ulceration, and scar formation) have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.

Service treatment records show the Veteran was treated in service for wrist lesions in March 1966 and dermatosis in September 1966.  In a June 2012 statement, the Veteran's friend D. T. described seeing a rash on the Veteran's left wrist from 1972 through the present and the Veteran applying medication to the rash but it was never cured.  During the appeal period, the Veteran was diagnosed with dermatitis contact, squamous cell carcinoma, basal cell carcinoma, melanoma, and scars, as noted in December 2016 VA examination reports.  The evidence also shows these diagnoses are causally related to his military service, to include treatment for skin disorders including an allergic reaction to nickel, and continuity of skin symptomatology since separation, as noted in December 2016 and January 2017 VA medical opinions with sufficient rationale.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for skin disorders on a direct basis.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for skin disorders is granted.



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


